Henry, C. J.
—This is an action commenced in the .Jackson circuit court to recover from respondent certain •cattle and damages for tlxe unlawful detention thereof. The cause was tried at the September term, 1884, of said ■court, and there was a judgment for defendant, from which plaintiffs have appealed. The cows in controversy were impounded by defendant under an ordinance of the ■City of Kansas, authorizing the impounding of cattle running at large within the city. Plaintiffs’ cows were not at large within, the original limits of the city, but in the new territory added to the city by the recent extension of the city limits, and the validity of the act of the general assembly authorizing cities of a certain class to extend their limits is contested. There is no •other question pressed upon our consideration.
Section seven, article nine, of the- constitution of 1875, is as follows : “ The general assembly shall provide by general laws, for the organization and classification •of cities and towns. The number of such classes shall not exceed four; and the power of each class shall be •defined by general laws, so that all such municipal corporations of thesame class shall possess the same powers and be subject to the same restrictions. The general as-sfembly ¡.shall also make provisions, by general law,' whereby any city, town, or village, existing by virtue of .any special or local law, may elect to become subject to, .and be governed by, the general laws relating to such corporations.”
The general assembly, by an act approved April 21, 1877, made the classification required by the constitution and also provision by general law, whereby any city or town may .elect to become subject to, and be governed by, that law, and the contention is, that the general assembly has no power, either by general or special law, *400to amend the charter of any city or town which .has not elected to become subject to and be governed by the general law providing classes for cities, towns, and villages. The same question was before this court in the case of Rutherford v. Heddens, 82 Mo. 388. It was duly con^sidered and distinctly passed upon, and without any re-argument of the question, we adhere to the doctrine therein announced. The legislature, ever since the adoption of the constitution of 1875, has understood,it as construed in the case of Rutherford v. Heddens, supra.
The sewer act of 1881, which gave rise to the controversy in that case — the burial ground laws of 1881 and 1883, the road law of 1883, section fifty-seven, the registration act of 1881, the park law of 1879, and. almost innumerable acts in relation to cities and towns, with special charters, are in direct conflict with the constitution of 1875, if that instrument is to be construed as appellants’ counsel contends it should be. These above acts were all passed before the decision in -the Heddens case was rendered. That case did not lead, but followed in that construction, and this court, in recognition of a doctrine which prevails everywhere in the United States, will not declare an act of the general assembly void, as in conflict with the constitution, unless it is so manifest as to leave no doubt on the subject. The State ex rel. Harris v. Laughlin, 75 Mo. 148. “In cases of doubt, every possible presumption, not directly and .clearly inconsistent with the language and subject matter, is to be made in favor of the constitutionality of the act.” State v. Able, 65 Mo. 362; Stephens v. St. Louis National Bank, 43 Mo. 385 ; 48 Mo. 468. The general assembly can enact any law not forbidden, either by the constitution of the state, or the constitution of the United States, and he who denies its authority, by general laws, to legislate for cities and towns, other than those which have elected to go into *401the classes provided by the general law, must point out the clause, or clauses, of that instrument by which such’ legislation is forbidden.
There can be no question that the act under which the City of Kansas extended her limits is a general law. It provides that “any city now containing, or which may hereafter contain, more than twenty thousand, and less than two hundred and fifty thousand inhabitants, organized under special law, or local law, may extend its limits,” etc, Sess..Acts, 1885, p. 68. The act contains all the elements of a general, as distinguished from a special, law. Rutherford v. Reddens, supra, and authorities there cited.
But it is urged that the ■ act is unconstitutional, because it delegates to the cities a legislativé function. Acts of' the legislature conferring upon municipal corporations the power to extend their limits have been generally upheld. Stilz v. Indianapolis, 55 Ind. 515; Taylor v. Ft. Wayne, 47 Ind. 274; The People ex rel. v. Bennett, 29 Mich. 451; Blanchard v. Bissell, 11 Ohio St. 96 ; People v. Carpenter, 24 N. Y. 86 ; Devore's Appeal, 56 Pa. St. 163 ; Dillon Mun. Corp., sec. 183. To take from cities the delegated power to legislate would be an act of emasculation. Without the power to legislate, they might be ornamental, but would be wholly useless. It was'contended in the oral argument that, if the power to extend their boundaries given to the cities by the act in question is valid, there is no limit to the power, and the City of Kansas might have extended her boundaries so as to embrace the entire county of Jackson. But, in Corrigan v. Gage, 68 Mo. 544, it was held .that an ordinance of a city may be assailed on the ground that it is unreasonable, and the court (Sherwood, J.) said: “Those powers must be exercised within the bounds of reason and apparent necessity. They must not impose a burde.n without a benefit,, and the reasona-' *402“bleness of their exercise is a £t subject for inquiry.” See, also, St. Louis v. Weber, 44 Mo. 547.
This cause was tried on an agreed statement of facts, and we find nothing in it which would warrant this court in declaring that the City of Kansas abused or unreasonably exercised its power to extend the city limits. The judgment is affirmed.
All concur.